Citation Nr: 9916065	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  98-01 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
folliculitis barbae.  


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from April 1995 to October 
1997.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
folliculitis barbae with a noncompensable evaluation 
effective October 2, 1997.  The veteran's notice of 
disagreement was received in January 1998.  A statement of 
the case was mailed to the veteran in January 1998.  The 
veteran's substantive appeal was received in February 1998.  


FINDINGS OF FACT

1.  From the effective date of the grant of service 
connection for folliculitis barbae, there is no medical 
evidence of the disorder.

2.  The folliculitis barbae is asymptomatic if the veteran 
does not shave.  


CONCLUSION OF LAW

The preponderance of the evidence does not warrant a 
compensable evaluation for folliculitis barbae from October 
2, 1997.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 4.20, 
Part 4, Diagnostic Code 7899-7806 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

A review of the service medical records reveals that there 
were no complaints, findings or diagnosis of folliculitis 
barbae upon the veteran's entry into service in March 1995.  
One year later, in March 1996, the veteran was afforded a 
physical examination for mess duty which indicated that he 
had no complaints, findings, or diagnosis of open lesions, 
rashes, or warts on his face at that time.

In October 1996 the veteran was treated for "razor bumps" 
at the Wayne M. Caron Clinic in Camp Lejeune, North Carolina.  
At that time, the veteran reported that he experienced 
shaving bumps on his face and that his symptoms had worsened 
over the past three weeks.  The veteran indicated that he had 
tried numerous pseudofolliculitis barbae (PFB) products, 
including PFB razors, brushes, and chemical depilatories in 
the past, but that they did not alleviate his symptoms.  The 
examining physician noted numerous papular lesions of the 
shaving area of the face, chin, and neck.  The veteran was 
diagnosed with moderate pseudofolliculitis barbae and 
directed to abstain from shaving for three weeks.

Outpatient clinic records show that the veteran was treated 
for pseudofolliculitis barbae again in January 1997 and March 
1997.  During both examinations, numerous papules located on 
the shaving area of the veteran's face and neck were noted.

After another examination in May 1997, the veteran was 
recommended for administrative separation from the Marine 
Corps based on his inability to meet grooming standards as a 
result of his medical condition.  In the May 1997 request for 
military separation letter to the veteran's commanding 
officer, the battalion surgeon noted that the veteran had 
been diagnosed with PFB which had been refractory to numerous 
forms of therapy, including special PFB razors, depilatory 
agents, and frequent no-shave periods.  The battalion surgeon 
opined that the veteran's only alternative was not to shave, 
and therefore recommended him for administrative separation 
from service as his medical condition prevented him from 
meeting grooming standards.  In October 1997, the veteran was 
discharged from service.  

The veteran was afforded a VA medical examination in December 
1997.  At that time, he reported having tender pruritic bumps 
on his face in 1995, shortly after entering military service, 
but noted that he did not report these symptoms for nearly a 
year.  The veteran reported that the bumps began to appear 
when he shaved and that they were irritated after each 
subsequent shave.  The examiner noted that the veteran was 
discharged from the military as a result of this persistent 
disorder.  The examiner noted that the veteran had a beard 
and that after careful examination, including magnification, 
he found no lesions on the veteran's face or neck at that 
time.  The examiner commented that folliculitis barbae is 
quite common in ... males once they start shaving.  The 
examiner also commented that this was not a disabling 
condition and it should not interfere with the veteran's 
ability to seek employment.

In a January 1998 rating decision, service connection was 
granted for folliculitis barbae and was assigned a 
noncompensable evaluation for this disability, effective 
October 2, 1997.

Currently, the veteran contends that his service-connected 
folliculitis barbae has been more disabling since the date of 
the grant of service connection than has been represented by 
the noncompensable rating.  He asserts that folliculitis 
barbae is a disability and that for the whole time he was in 
the service he had the pain of shaving .  Further, he relates 
that in seeking employment a person who shaves is preferred 
over a person who doesn't shave. 

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  When 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  The rating schedule 
provides that when an unlisted disability is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

The veteran has been rated under Diagnostic Code 7899-7806 
which governs ratings for skin disorders analogous to eczema.  
The Board has considered all relevant diagnostic codes in the 
VA's Schedule for Rating Disabilities.  A noncompensable 
evaluation is assigned under Diagnostic Code 7806 with 
slight, if any, exudation, exfoliation or itching, if on a 
nonexposed surface or small area.  In order to receive a 10 
percent rating under diagnostic code 7806, the veteran must 
show that his disability includes exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
In order to receive a 30 percent rating under diagnostic code 
7806, the veteran must show that his disability includes 
constant exudation or itching, extensive lesions, or marked 
disfigurement.

It is clear from the medical evidence and the veteran's 
statements that the veteran's folliculitis barbae is subject 
to flare ups only when the veteran shaves.  According to his 
service medical records, the veteran experienced multiple 
pseudofolliculitis barbae nodules/lesions on his face and 
neck.  The veteran was subsequently discharged from service 
and does not presently shave.  The December 1997 VA 
examination did not disclose any lesions or problems due to 
folliculitis barbae.  While the veteran believes that the 
evaluation should be based on his problems in service, the 
evaluation is based on the disorder from the effective date 
of service connection.  As such, there is no basis for a 
compensable evaluation as the disorder is asymptomatic.  
While the veteran argues that the disorder is disabling, in 
December 1997 a physician, who is a medical expert, found 
that it was not.  The veteran feels that as he does not shave 
in order to prevent the folliculitis barbae from appearing he 
is disadvantaged in seeking employment; however, this is his 
own unsupported opinion.  Further, the medical expert in 
December 1997 felt that  it should not interfere with seeking 
employment.  The Board concludes that the evidence during the 
entire appeal period does not support a compensable 
evaluation.  See Fenderson v. West, 12 Vet. App 119 (1999).

ORDER

The appeal is denied.  


		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

